NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIKEL A. TOYE, husband; LOUISE                  No. 20-55935
TOYE, wife,
                                                D.C. No. 3:19-cv-02322-BAS-LL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

NEWREZ LLC, DBA Shellpoint Mortgage
Servicing; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Mikel A. Toye and Louise Toye appeal from the district court’s judgment

dismissing their action alleging violations of the Truth in Lending Act (“TILA”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
based on the statute of limitations. Hoang v. Bank of Am., N.A., 910 F.3d 1096,

1100 (9th Cir. 2018). We affirm.

      The district court properly dismissed plaintiffs’ action as time-barred

because plaintiffs failed to bring their action to enforce their recission rights within

the applicable statute of limitations. See id. at 1100-02 (explaining that because

TILA does not provide a statute of limitations for rescission enforcement claims,

the state contract law statute of limitations applies); see also Cal. Civ. Code

§ 337(a) (actions upon a contract are subject to a four-year statute of limitations);

Fox v. Ethicon Endo-Surgery, Inc., 110 P.3d 914, 917 (Cal. 2005) (under the

delayed discovery rule, cause of action accrues and statute of limitations begins to

run “when the plaintiff has reason to suspect an injury and some wrongful cause,

unless the plaintiff pleads and proves that a reasonable investigation at that time

would not have revealed a factual basis for [the] cause of action”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      20-55935